IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADRIAN CHEN TRUST NO. 1 &         : No. 207 WAL 2018
ADRIAN CHEN TRUST NO. 2                  :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: ADRIAN CHEN                 : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of October, 2018, the Petition for Allowance of Appeal

is DENIED.